                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

ANGELA NORRIS,

          Plaintiff,

v.                                                               Case No: 8:19-cv-1413-T-36CPT

FREEDOM LIFE INSURANCE
COMPANY OF AMERICA,

      Defendant.
___________________________________/

                                            ORDER

          This cause is before the Court upon Defendant’s Motion to Dismiss Plaintiff’s Complaint

for Declaratory Relief (the “Motion”). (Doc. 7). Angela Norris (“Plaintiff”) responded in

opposition. (Doc. 14). The Court, having considered the parties’ submissions and being fully

advised in the premises, will remand this action for lack of subject matter jurisdiction and take no

action on the Motion.

     I.       BACKGROUND 1

          Freedom Life Insurance Company of America (“Defendant”) is a preferred provider

organization, providing healthcare coverage to certain Floridians. (Doc. 1-1 ¶4). Effective June 1,

2016, Plaintiff, a citizen of Florida, “enrolled as a member of Defendant.” Id. at ¶¶2, 5. Following

her enrollment, Plaintiff underwent medical treatment through various medical providers in

Florida, which resulted in medical bills and expenses. Id. at ¶6. Plaintiff asked Defendant whether

Defendant would cover or otherwise pay for her medical bills and expenses. Id. at ¶7. Defendant


1
  The facts are derived from Plaintiff’s complaint (the “Complaint”). (Doc. 1-1). A district court
must accept the allegations of a complaint as true when ruling on a Rule 12(b)(6) motion. Erickson
v. Pardus, 551 U.S. 89, 94 (2007). For the reasons set forth herein, the Court does not reach the
merits of the Motion.
informed Plaintiff that her healthcare coverage would not pay for the bills or expenses because her

healthcare coverage policy constituted a “catastrophic” insurance policy, which afforded coverage

for only medical bills or expenses exceeding $1 million. Id. at ¶8. Plaintiff made requests to

Defendant for payment to the medical providers for the bills and expenses she incurred since June

1, 2016. Id. at ¶9. Defendant has not paid the submitted medical bills or medical expenses. Id. at

¶10.

       Plaintiff filed the one-count Complaint against Defendant in Florida’s Sixth Judicial Circuit

on June 16, 2019, alleging that she is unsure whether Defendant maintains “a contractual duty to

make payments to the medical providers that provided medical treatment to her since June 1,

2016.” Id. at ¶12. Plaintiff seeks a declaratory judgment under the Florida Declaratory Judgment

Act, Fla. Stat. § 86.011 et seq., that, pursuant to the health insurance policy issued by Defendant,

Defendant “must pay for any and all medical bills and medical expenses for medical treatment

rendered to Plaintiff” since June 1, 2016. Id. at 3. Defendant timely removed the action to this

Court on the basis of diversity jurisdiction and thereafter filed the Motion. 2 (Docs. 1, 7).




2
  In removing an action, a defendant’s filed removal notice must contain a “short and plain
statement of the grounds” for the removal. 28 U.S.C. § 1446(a). When diversity jurisdiction serves
as the basis for removal, the defendant’s removal notice may state the amount in controversy when
the plaintiff’s complaint does not do so. Dart Cherokee Basin Operating Co., LLC v. Owens, 574
U.S. 81, 84 (2014). A removal notice “need include only a plausible allegation that the amount in
controversy exceeds the jurisdictional threshold,” and 28 U.S.C. § 1446(c)(2)(B) requires evidence
establishing this amount only when the plaintiff contests, or the courts questions, such allegation.
Id. at 90. Here, the Court is satisfied that diversity jurisdiction exists. Plaintiff is a citizen of
Florida, (Doc. 1-1 ¶2), and Defendant is a Texas corporation with its principal place of business
in Texas, (Doc. 1 at 4). Further, although Plaintiff does not allege an amount in controversy in the
Complaint, Defendant claims that Plaintiff is seeking $325,567.59 in unpaid medical bills under
the health insurance policy. Id. at 5. On this basis, Defendant contends that “Plaintiff seeks the
Court’s determination as to whether Defendant is obligated to pay $325,567.59 for Plaintiff’s
unpaid medical bills.” Id. Thus, the monetary value of litigation, when viewed from Plaintiff’s
perspective, exceeds $75,000. See Cohen v. Office Depot, Inc., 204 F.3d 1069, 1077 (11th Cir.
2000) (holding that the amount in controversy in a declaratory relief action is “the monetary value
                                                  2
      II.       LEGAL STANDARD

             To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), a pleading

must include a “short and plain statement of the claim showing that the pleader is entitled to relief.”

Ashcroft v. Iqbal, 556 U.S. 662, 677–678 (2009) (quoting Fed. R. Civ. P. 8(a)(2)). Labels,

conclusions, and formulaic recitations of the elements of a cause of action are insufficient. Id. at

678 (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Likewise, mere naked

assertions are insufficient. Id. A complaint must contain sufficient factual matter, which, if

accepted as true, would “state a claim to relief that is plausible on its face.” Id. (quoting Twombly,

550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (internal citation omitted). The Court, however, is not bound to accept as true a legal

conclusion stated as a “factual allegation” in the complaint. Id.

      III.      ANALYSIS

             Defendant moves to dismiss Plaintiff’s claim on two grounds. First, Defendant argues that

declaratory relief is improper because the Complaint is devoid of allegations demonstrating that

the subject contract is ambiguous or invalid. (Doc. 7 at 2–5). Second, Defendant argues that

Plaintiff's allegations merely raise a prior breach of contract claim, which the Court must resolve

at law, rather than in equity. Id. at 3, 5. Defendant relies entirely on caselaw from Florida state

courts interpreting the Florida Declaratory Judgment Act. 3 Id. at 1–5. However, as explained in

further detail below, the Florida Declaratory Judgment Act is inapplicable where a federal court




of the object of the litigation from the plaintiff’s perspective”). Defendant plausibly alleges the
amount in controversy, and the Court is satisfied that diversity jurisdiction exists.
3
    Plaintiff exclusively relies on similar caselaw in responding to the Motion. (Doc. 14 at 2–5).
                                                     3
sits in diversity. A review of the Complaint’s allegations demonstrates that Plaintiff lacks standing

to bring her claim. As such, the Court is powerless to hear the merits of this action, and the action

is due to be remanded.

       Plaintiff brings her claim for declaratory relief under the Florida Declaratory Judgment

Act, Fla. Stat. § 86.011 et seq. (Doc. 1-1 ¶1). However, “Florida's Declaratory Judgment Act is a

procedural mechanism that confers subject matter jurisdiction on Florida's circuit and county

courts; it does not confer any substantive rights.” Vill. Square Condo. of Orlando, Inc. v.

Nationwide Mut. Fire Ins. Co., No. 6:09-cv-1711-Orl-31DAB, 2009 WL 4899402, at *2 (M.D.

Fla. Dec. 11, 2009) (Presnell, J.) (citing Nirvana Condo. Ass'n, Inc. v. QBE Ins. Corp., 589 F.

Supp. 2d 1336, 1343 n.1 (S.D. Fla. 2008)). The Florida Declaratory Judgment Act is inapplicable

to a declaratory judgment action brought in a diversity case in federal court because the Act

constitutes a mere “procedural mechanism rather than a substantive rule of decision.” Daytona

Beach Riverhouse, Inc. v. Chubb Custom Ins. Co., No. 6:13-cv-1461-Orl-22GJK, 2014 WL

12611320, at *3 (M.D. Fla. Mar. 20, 2014) (Conway, J.) (citing Gasperini v. Ctr. for Humanities,

Inc., 518 U.S. 415, 427 (1996)) (emphasizing that federal courts sitting in diversity apply state

substantive law and federal procedural law).

       The Court will therefore construe Plaintiff’s claim as asserting a claim for declaratory relief

under the federal Declaratory Judgment Act, 28 U.S.C. § 2201 (the “Declaratory Judgment Act”),

rather than the Florida Declaratory Judgment Act, and will assess the viability of the claim

thereunder. See, e.g., Coccaro v. Geico Gen. Ins. Co., 648 F. App’x 876, 881 (11th Cir. 2016) (per

curiam) (finding that the district court, following removal, did not err in construing the plaintiffs’

claims as a claim for declaratory relief under 28 U.S.C. § 2201 exclusively, where the plaintiff had

sued under both the Declaratory Judgment Act and the Florida Declaratory Judgment Act, because



                                                  4
the Florida Declaratory Judgment Act is procedural, not substantive); Wilmington Savings Fund

Soc’y, FSB v. Bus. Law Group, P.A., No. 8:15-cv-2831-T-36TGW, 2016 WL 11491321, at *4

(M.D. Fla. Sept. 30, 2016) (Honeywell, J.) (construing the plaintiff’s claim under the Florida

Declaratory Judgment Act as a claim arising under 28 U.S.C. § 2201); Daytona Beach Riverhouse,

2014 WL 12611320, at *3 (same); Local Union No. 808 Iron Workers Pension & Annuity Fund v.

Fid. & Deposit Co. of Md., No. 6:13-cv-1213-Orl-22KRS, 2013 WL 12155443, at *3 (M.D. Fla.

Dec. 24, 2013) (Conway, J.) (same); Vill. Square Condo. of Orlando, 2009 WL 4899402, at *2

(same).

          Having determined that the Declaratory Judgment Act is applicable, the Court must

preliminarily examine whether a justiciable controversy exists before considering the arguments

in the Motion, regardless of their merit. Atlanta Gas Light Co. v. Aetna Cas. & Surety Co., 68 F.3d

409, 414 (11th Cir. 1995) (“In all cases arising under the Declaratory Judgment Act . . . the

threshold question is whether a justiciable controversy exists.”); Zurich Am. Ins. Co. v. Southern-

Owners Ins. Co., 248 F. Supp. 3d 1268, 1280 (M.D. Fla. 2017) (Howard, J.) (emphasizing that the

“actual controversy” requirement is “jurisdictional” and a “threshold question in an action for

declaratory relief”) (internal quotation marks omitted); see Bischoff v. Osceola Cnty., Fla., 222

F.3d 874, 877–78 (11th Cir. 2000) (reiterating that federal courts have an independent obligation

to examine their jurisdiction, including standing).

          The Declaratory Judgment Act provides, “In a case of actual controversy . . . any court of

the United States . . . may declare the rights and other legal relations of any interested party seeking

such declaration, whether or not further relief is or could be sought.” 28 U.S.C. § 2201(a)

(emphasis added). This “actual controversy” language “echo[es] the ‘case or controversy’

requirement of article III of the Constitution.” Emory v. Peeler, 756 F.2d 1547, 1551–52 (11th Cir.



                                                   5
1985). Indeed, “under the facts alleged, there must be a substantial continuing controversy between

parties having adverse legal interests.” Id. at 1552. “Additionally, the continuing controversy may

not be conjectural, hypothetical, or contingent; it must be real and immediate, and create a definite,

rather than speculative threat of future injury.” Id. (emphasis added). “The remote possibility that

a future injury may happen is not sufficient to satisfy the ‘actual controversy’ requirement for

declaratory judgments.” Id. Unsurprisingly, then, “[i]njury in the past . . . does not support a finding

of an Article III case or controversy when the only relief sought is a declaratory judgment.”

Malowney v. Fed. Collection Deposit Grp., 193 F.3d 1342, 1348 (11th Cir. 1999)

       In those cases—like the instant action—where a plaintiff seeks only declaratory relief,

instead of damages for past harm, he or she “must allege facts from which it appears that there is

a ‘substantial likelihood that he will suffer injury in the future’” in order to satisfy this standing

requirement. A&M Gerber Chiropractic LLC v. GEICO Gen. Ins. Co., 925 F.3d 1205, 1210–11

(11th Cir. 2019) (quoting Malowney, 193 F.3d at 1346). Thus, in cases without a claim for

damages, the plaintiff lacks standing where he or she fails to plead facts from which a substantial

likelihood of future injury is apparent. Id. at 1215–16. Significantly, “as both [the Eleventh Circuit]

and the Supreme Court have made clear, this future interest must be alleged by the plaintiff rather

than imagined by the court . . . .” AA Suncoast Chiropractic Clinic, P.A. v. Progressive Am. Ins.

Co., 938 F.3d 1170, 1179 (11th Cir. 2019).

       Plaintiff lacks standing to bring this construed claim under the Declaratory Judgment Act.

The gravamen of the Complaint is Defendant’s alleged refusal to provide coverage for, or pay,

medical bills and expenses resulting from Plaintiff’s treatment through certain providers since June

1, 2016. Plaintiff alleges that Defendant informed her that her healthcare coverage would not cover

or pay for these medical bills or expenses because her policy constituted a “catastrophic” insurance



                                                   6
policy, which afforded coverage for only medical bills and expenses exceeding $1 million. (Doc.

1-1 ¶8). As such, Plaintiff alleges that, “[t]o date, Defendant . . . has not paid the medical bills or

medical expenses that were submitted to it.” Id. at ¶10 (emphasis added). On this basis, Plaintiff

seeks only a declaratory judgment that, under the applicable health insurance policy, Defendant

“must pay for any and all medical bills and medical expenses for medical treatment rendered to

[Plaintiff] since June 1, 2016 . . . .” Id. at 3 (emphasis added).

        Therefore, Plaintiff seeks only declaratory relief, rather than damages for past harm;

Plaintiff requests a declaratory judgment that Defendant is responsible for paying all medical bills

and expenses rendered to Plaintiff since June 1, 2016, not for the Court to award these amounts or

any amounts resulting from alleged past harm. 4 Because Plaintiff seeks only declaratory relief, she

must “allege facts from which it appears that there is a substantial likelihood that [s]he will suffer

injury in the future” in order to demonstrate standing. A&M Gerber, 925 F.3d at 1210–11 (internal

quotation marks omitted).

        However, Plaintiff’s allegations are devoid of any indication of future injury. Plaintiff does

not allege, for example, that she will continue to incur medical bills and expenses, for which

Defendant will refuse to provide coverage or payment. Indeed, there are no allegations regarding

any future acts or omissions. Instead, Plaintiff focuses on Defendant’s prior refusals to afford

coverage for, or pay, the medical bills and expenses resulting from treatment that she received

since June 1, 2016. A substantial likelihood that Plaintiff will suffer injury in the future is simply

not apparent from Plaintiff’s allegations. Any future injury must be alleged by Plaintiff, not




4
 Plaintiff asserts in her response to the Motion that she “could not bring a breach of contract claim”
because she did not possess the insurance policy when she filed the Complaint. (Doc. 14 at 2).
Further, Plaintiff’s accompanying request for the Court to award attorney’s fees does not alter the
conclusion above, as such request does not constitute damages for past harm.
                                                   7
imagined or assumed by the Court. Therefore, because Plaintiff does not plead factual allegations

from which a substantial likelihood of future injury is apparent and the allegations otherwise fail

to indicate a substantial and continuing controversy that creates a definite threat of future injury,

Plaintiff lacks standing to bring her claim under the Declaratory Judgment Act.

       As Plaintiff lacks standing to bring her claim under the Declaratory Judgment Act, the

Court lacks subject matter jurisdiction over this action. McGee v. Solicitor Gen. of Richmond Cnty.,

Ga., 727 F.3d 1322, 1326 (11th Cir. 2013) (per curiam) (“Absent standing, the District Court

lacked subject matter jurisdiction.”); see Torres v. Wendy’s Co., 195 F. Supp. 3d 1278, 1281 (M.D.

Fla. 2016) (Byron, J.) (“Standing to bring and maintain a lawsuit is a fundamental concept of a

federal court’s subject matter jurisdiction”). Although a district court ordinarily must dismiss a

plaintiff’s claim without prejudice where standing is lacking, this principle is inapplicable in the

removal context. McGee, 727 F.3d at 1326. Instead, for those actions removed from state court,

“[i]f at any time before final judgment it appears that the district court lacks subject matter

jurisdiction, the case shall be remanded.” 5 28 U.S.C. § 1447(c). The plain language of § 1447(c)

does not provide any discretion to dismiss, rather than remand, an action. Int’l Primate Protection



5
  Thus, “[a] district court may remand a case sua sponte for lack of subject matter jurisdiction any
time” under 28 U.S.C. § 1447(c). Corporate Mgmt. Advisors, Inc. v. Artjen Complexus, Inc., 561
F3d 1294, 1296 (11th Cir. 2009). A district court lacks authority to remand an action under §
1447(c) as a result of “a perceived procedural defect in the removal process” without waiting for
the requisite motion. Whole Health Chiropractic & Wellness, Inc. v. Humana Med. Plan, Inc., 254
F.3d 1317, 1321 (11th Cir. 2001). A procedural defect in this context refers to a defect that does
not go towards the question of whether the action originally could have been brought in the federal
district court. Corporate Mgmt. Advisors, 561 F.3d at 1297. Here, the lack of subject matter
jurisdiction stems from Plaintiff’s lack of standing to bring her claim in federal court, which
extends beyond a mere procedural defect in the removal process. See Region 8 Forest Serv. Timber
Purchasers Council v. Alcock, 993 F.2d 800, 806 n.6 (11th Cir. 1993) (stating that lack of standing
constitutes a jurisdictional defect). Indeed, this case may be distinguished from instances where,
for example, a procedural defect arises from a failure to establish diversity jurisdiction. Corporate
Mgmt. Advisors, 561 F.3d at 1296 (stating that the failure to establish a party’s citizenship at the
time of filing the notice of removal constitutes a procedural defect, not a jurisdictional defect).
                                                 8
League v. Administrators of Tulane Educ. Fund, 500 U.S. 72, 89 (1991). Where a district court

construes a plaintiff’s removed cause of action as a claim for relief under the Declaratory Judgment

Act exclusively, remand is proper if the plaintiff lacks standing to bring the claim. See Coccaro,

648 F. App’x 876.

         As Plaintiff lacks standing to bring her claim under the Declaratory Judgment Act, the

Court lacks subject matter jurisdiction over this action. The Court, therefore, will not consider the

merits of the Motion. Finally, because Defendant removed the action from state court and the Court

is without subject matter jurisdiction, the action is due to be remanded.

   IV.      CONCLUSION

         Accordingly, it is ORDERED:

         1. This case is REMANDED to the Circuit Court for the Sixth Judicial Circuit, in and for

            Pinellas County, Florida, for lack of subject matter jurisdiction.

         2. The Clerk is directed to send a certified copy of this Order to the Clerk of Court for the

            Sixth Judicial Circuit, in and for Pinellas County, Florida.

         3. The Court takes no action on Defendant’s Motion to Dismiss Plaintiff’s Complaint for

            Declaratory Relief. (Doc. 7).

         4. The Clerk is further directed to terminate all pending motions and to close this case.

         DONE AND ORDERED in Tampa, Florida on February 24, 2020.




Copies to:
Counsel of Record and Unrepresented Parties, if any



                                                  9
